Exhibit ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE REPAYMENT OF THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE LIENS AND SECURITY INTERESTS SECURING THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCISE OF ANY RIGHT OR REMEDY WITH RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE HOLDER HEREOF ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AND SUBORDINATION AGREEMENT DATED AS OF MARCH 12, 2007 (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), BY AND BETWEEN WELLS FARGO FOOTHILL, INC., AS SENIOR AGENT, AND NEWCASTLE PARTNERS, L.P., AS SUBORDINATED CREDITOR.IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS NOTE, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.THIS NOTE AND THE SECURITIES UNDERLYING THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION AND QUALIFICATION WITHOUT, EXCEPT AS OTHERWISE AGREED BY MAKER, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAKER THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. SECOND AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE $11,137,321 June 13, 2008 FOR VALUE RECEIVED, each of the undersigned, BELL INDUSTRIES, INC., a California corporation (the “Maker” or the “Company”) and BELL INDUSTRIES, INC., a Minnesota corporation (together with Maker, referred to herein collectively as the “Obligors”), hereby jointly and severally promise to pay to the order of Newcastle Partners, L.P. a Texas limited partnership, or its assigns (the “Payee”), at such place as the Payee may designate in writing, the principal sum of $11,137,321 (Eleven Million One Hundred Thirty Seven Thousand Three Hundred Twenty One Dollars), or such other amount as shall equal the outstanding principal amount hereof, under the terms set forth herein. Capitalized terms used but not defined herein shall have the respective meanings given to such terms in the Purchase Agreement, dated as of January 31, 2007 (the “Purchase Agreement”), between the Maker and the Payee, unless the provisions of this Note indicate otherwise.This Second Amended and Restated Convertible Promissory Note is referred to herein as the “Note”. 1.Interest.Except as otherwise provided herein, the unpaid principal balance hereof from time to time outstanding shall bear interest from the date hereof at the rate of four percent (4%) per annum unless otherwise provided in this Note.Interest shall accrue on the outstanding unpaid principal amount (as increased pursuant to Section 2(a) below) until such principal amount is paid (or converted as provided herein) from the date hereof.Interest on this Note shall be computed on the basis of a 365-day year. 2.Payment of Interest and Principal.Except as otherwise provided herein (including, without limitation, Section 5 hereof), and subject to any default hereunder, the principal and interest hereof is payable as follows: (a)Interest shall be paid in kind and shall accrete as additional principal on this Note on the applicable interest payment date; provided that, following January 31, 2009, if the Current Market Price at the date of election (which shall be on or following January 31, 2009) is at least 200% of the Conversion Price (as defined in Section 3(b)), interest on the then outstanding principal balance of this Note may be paid in cash at the election of Maker; provided further that, if such election to pay cash interest is made, the interest rate set forth in Section 1 hereof shall be increased to the lesser of (a) eight percent (8%) or (b) the highest lawful interest rate permitted by applicable law; and provided further that any accrued interest as of the date of such election shall accrete as additional principal on this Note as of such election date.Interest shall be payable in arrears on December 31, March 31, June 30 and September 30 of each year.All references herein to the “principal” of this Note shall include all interest accreted thereon as additional principal pursuant to the foregoing sentence. (b)The entire outstanding principal amount of the Note together with all accrued but unpaid interest shall be due in cash on January 31, 2017 (the “Maturity Date”) from the Obligors. (c)On and following January 31, 2010, so long as the Current Market Price (determined on the date of prepayment) is greater than 200% of the Conversion Price, the Maker will have right of early prepayment of this Note at an amount equal to 105% of the aggregate outstanding principal on this Note.For the purposes of this Note, the “Current Market Price” on any date means the average of the daily Closing Prices per share of Common Stock for all Trading Days included in 90 consecutive calendar days preceding the date in question.For purposes of the foregoing, (i) the “Closing Price” shall be the last reported sales price or, if no such reported sale takes place on any particular date, the average of the reported closing bid and asked prices on the principal exchange on which the Common Stock is listed (or if the Common Stock is not so listed, the average of the closing bid and asked prices furnished by any two members of the Financial Industry Regulatory Authority (FINRA) as selected by Payee for such purpose) on the date in question and (ii) “Trading Days” shall mean any day on which the market on which the Common Stock is then traded is open for trading.Any such prepayment under this Section 2(c) shall be on 30 days advance notice to Payee. 3.Conversion at the Option of Payee. (a)At any time while any portion of the principal or interest of this Note is outstanding, the Payee may give the Maker written notice of its intention to convert all or any portion of the outstanding principal and/or accrued but unpaid interest on this Note into such number of shares of the Maker’s common stock (the “Common Stock”), equal to the amount to be converted divided by the Conversion Price in effect at such time.Upon receipt of the Payee’s written notice, the Maker shall cause certificates representing those shares to be delivered to Payee within three business days of Maker’s receipt of such notice.The person or persons entitled to receive the shares of Common Stock issuable upon a conversion of this Note shall be treated for all purposes as the record holder or holders of such shares of Common Stock on the date the applicable conversion notice is given. (b)The “Conversion Price” shall be $0.20 per share of Common Stock, subject to any adjustment.The Conversion Price shall be adjusted proportionally for any subsequent stock dividend or split, stock combination or other similar recapitalization, reclassification or reorganization of or affecting Maker’s Common Stock.In addition, the Conversion Price shall also be appropriately adjusted in the event that Maker issues shares of Common Stock (or issues securities, including warrants or similar rights, entitling holders to exercise, convert or exchange into, or otherwise subscribe for, shares of Common Stock) at a price per share less than the Current Market Price as of the date of such issuance, as follows:the new Conversion Price shall be reduced to equal (x) the prevailing Conversion Price (i.e., prior to any adjustment hereunder) multiplied by (y) the quotient obtained by dividing (a) the Market Value Share Number by (b) the total number of shares of Common Stock that would be outstanding after giving effect to the exercise, conversion or exchange of any rights or other derivative Company securities outstanding (determined pro forma for the applicable issuance giving rise to the adjustment in the Conversion Price hereunder).For purposes of the foregoing, the “Market Value Share Number” shall equal the sum of (i) the total number of shares of Common Stock that would be outstanding after giving effect to the exercise, conversion or exchange of any rights or other derivative Company securities outstanding (determined prior to the applicable issuance giving rise to the adjustment in the Conversion Price) plus (ii) the quotient obtained by dividing (A) the aggregate consideration received by the Company in the applicable issuance (or, in the case of the issuance of any rights or other derivative Company securities giving rise to the adjustment in the Conversion Price hereunder, such aggregate consideration to be received upon the exercise, conversion or exchange of any such rights or derivative Company securities) by (B) the Current Market Price. Notwithstanding the foregoing, there shall be no adjustment in the Conversion Price pursuant to this Section 3(b) in connection with shares of Common Stock (or issues of securities, including warrants or similar rights, entitling holders to exercise, convert or exchange into, or otherwise subscribe for, shares of Common Stock: (i) issuable or issued to employees, consultants or directors of the Maker (or any subsidiary thereof) in an aggregate amount representing not more than 40% of the shares of Common Stock outstanding on the date hereof and pursuant to a stock option plan or other equity incentive plan approved by the Board of Directors of Maker or (ii) issuable or issued in connection with bona fide acquisitions, mergers, strategic transactions, joint ventures or similar transactions, the terms of which are approved by the Board of Directors of Maker. (c)In case of a Change of Control, instead of receiving shares of Maker’s Common Stock upon conversion of this Note, Payee shall have the right thereafter to receive the kind and amount of shares of stock and other securities, cash and property which the Payee would have owned or have been entitled to receive immediately after such Change of Control had the same portion of this Note been converted immediately prior to the effective date of such Change of Control and, in any such case, if necessary, appropriate adjustment shall be made in the application of the provisions set forth in this Section with respect to the rights and interests thereafter of the Payee, to the end that the provisions set forth in this Section shall thereafter correspondingly be made applicable, as nearly as may reasonably be, in relation to any shares of stock and other securities, cash and property thereafter deliverable in connection with this Note. The provisions of this subsection shall similarly apply to successive Changes of Control. (d)“Change of Control” means that the Maker shall, directly or indirectly, in one or more related transactions, (i) consolidate or merge with or into (whether or not the Maker is the surviving corporation) another person, (ii) sell, assign, transfer, convey or otherwise dispose of all or substantially all of the properties or assets of the Maker to another person, (iii) allow another person to make a purchase, tender or exchange offer that is accepted by the holders of more than 50% of the outstanding shares of Common Stock (not including any shares of Common Stock held by the person or persons making or party to, or associated or affiliated with the persons making or party to, such purchase, tender or exchange offer), or (iv) consummate a stock purchase agreement or other business combination (including, without limitation, a reorganization, recapitalization or spin-off) with another person whereby such other person acquires more than 50% of the outstanding shares of Common Stock (not including any shares of Common Stock held by the other person or other persons making or party to, or associated or affiliated with the other persons making or party to, such stock purchase agreement or other business combination); provided, however, that a transaction in which Newcastle Partners, L.P. or any of its affiliates is the acquiring party shall not be deemed to constitute a Change of Control. (e)No fractional shares of Maker’s Common Stock shall be issued upon conversion of the Note.In lieu of any fractional shares to which Payee would otherwise be entitled, the Maker shall pay cash equal to the product of such fraction multiplied by the average of the closing prices of the Common Stock on the principal exchange on which the Common Stock is listed (or the exchange on which Maker’s Common Stock trades) for the five consecutive trading days immediately preceding the date of the conversion. (f)In the event of an adjustment to the Conversion Price, the Maker shall promptly deliver to the Payee a certificate, signed by its Chief Financial Officer, setting forth the new Conversion Price and a calculation in reasonable detail of the adjustment to the Conversion Price. (g)The Maker shall pay any and all taxes that may be payable with respect to the issuance and delivery of Common Stock upon conversion of this Note; provided that the Maker shall not be required to pay any tax that may be payable in respect of any issuance of Common Stock to any person other than the Payee or with respect to any income tax due by the Payee with respect to such Common Stock. (h)Notwithstanding anything to the contrary contained in this Note, in no event shall this Note be converted by Payee into a number of shares of Common Stock which, when addedtogether with any other outstanding shares of Common Stock and any shares of Common Stock into which derivative securities of Maker are then convertible or exercisable, exceed the maximum number of authorized shares of Common Stock of Maker under its existing Certificate of Incorporation; provided that, following Maker’s 2008 Annual Meeting of Stockholders, if the convertibility of this Note would be limited in any respect by the foregoing restriction (assuming for this purpose that Payee then elected to convert the entire principal balance of the Note but without any obligation of Payee to actually convert all or any portion of the Note), the interest rate on the Excess Outstanding Principal Balance for purposes of Section 1 shall be increased to the lesser of (i) 14% per annum or (ii) the highest lawful interest rate permitted by applicable law.For purposes the foregoing, the “Excess Outstanding Principal Balance” shall mean the principal balance of the Note, determined as of the first day of every calendar quarter, in excess of the Convertible Principal Balance, and “Convertible Principal Balance” means the principal balance of the Note, determined as of the first day of every calendar quarter, that converts into a number of shares of Common Stock which, when added together with any other then outstanding shares of Common Stock and any shares of Common Stock into which any then outstanding derivative securities of Maker (including but not limited to all options, warrants, convertible securities and other securities) are convertible or exercisable, results in the precise number of authorized shares of Common Stock of Maker. Maker agrees to seek an amendment to its Certificate of Incorporation at the 2008 Annual Meeting of Stockholders (and any subsequent meeting if necessary) to increase its authorized shares of Common Stock to permit the full convertibility of this Note such that the foregoing restriction would not apply. 4.Redemption Upon Change of Control.No sooner than 15 days nor later than 10 days prior to the consummation of a Change of Control, the Maker shall deliver written notice of such Change of Control to the Payee (a “Change of Control Notice”).At any time during the period beginning after the Payee’s receipt of a Change of Control Notice and ending on the day immediately preceding the consummation of such Change of Control, the Payee may require the Maker to redeem all or any portion of this Note by delivering written notice thereof (a “Change of Control Redemption Notice”) to the Maker, which Change of Control Redemption Notice shall indicate the portion of the outstanding principal amount of this Note that the Payee is electing to redeem. The portion of this Note subject to redemption pursuant to this Section 4 shall be redeemed by the Maker at a price equal to 110% of the principal amount being redeemed, plus accrued but unpaid interest on such principal amount (the “Change of Control Redemption Price”).Redemptions required by this Section 4 shall be made on the date of the consummation of the Change of Control and shall have priority to payments to shareholders of the Maker in connection with such Change of Control.Notwithstanding anything to the contrary in this Section 4, until the Change of Control Redemption Price is paid in full, the principal amount submitted for redemption under this Section 4 (together with any accrued but unpaid interest thereon) may be converted, in whole or in part, by the Payee into Common Stock pursuant to Section 3. If the cash funds of Maker then legally available for payment of the Change of Control Redemption Price are insufficient to pay in full the Change of Control Redemption Price, those funds which are legally available will be used to redeem the maximum portion of this Note subject to redemption, with the remaining portion of the Note remaining outstanding and entitled to the rights and benefits provided for herein. 5.Conversion On Maturity Date.On the Maturity Date, in lieu of receiving the payment required by Section 2(b), the Payee may elect to have Maker issue to the Payee a certificate representing such number of shares of Common Stock as is equal to the quotient obtained by dividing the entire principal amount of this Note then outstanding, plus all accrued but unpaid interest thereon, by the Conversion Price in effect at such time, in full satisfaction of this Note (the “Maturity Date Conversion”).The applicable provisions of Section 3 shall apply with equal force to the Maturity Date Conversion.In the event that the Shareholder Approval has not then been obtained, Payee may elect to receive both (1) such number of shares as the Maker shall be permitted to issue under exchange rules in the absence of a shareholder vote and (2) cash in lieu of any remaining principal balance. 6.Representations of the Obligors.In order to induce the Payee to enter into thisNote, each Obligor makes the following representations and warranties to the Payee which shall be true, correct, and complete, in all material respects, as of the date hereof and such representations and warranties shall survive the execution and delivery of this Note: (a)Each Obligor is duly organized and existing and in good standing under the laws of the jurisdiction of its organization and qualified to do business in any state where the failure to be so qualified reasonably could be expected to result in a Material Adverse Change.Each Obligor and its subsidiaries have all requisite power and authority, and has all material governmental licenses, authorizations, consents and approvals necessary, to own its assets and to carry on its business as now conducted, and is qualified to do business in, and is in good standing in, every jurisdiction where such qualification is required, except where failure to have such power, authority, licenses, authorizations, consents, approvals and qualifications could not reasonably be expected to have a Material Adverse Change. (b)The execution, delivery, and performance by such of this Note and the Loan Documents to which it is a party have been duly authorized by all necessary action on the part of each Obligor. (c)The execution, delivery, and performance by each Obligor of this Note and the other Loan Documents to which it is a party do not and will not (i) violate any provision of federal, state, or local law or regulation applicable to any Obligor, the bylaws or articles of incorporation of any Obligor, or any order, judgment, or decree of any court or other governmental authority binding on any Obligor, (ii) conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a default under any material contract of any Obligor or any subsidiary thereof, (iii) result in or require the creation or imposition of any Lien of any nature whatsoever upon any properties or assets of any Obligor or any subsidiary thereof, other than Permitted Liens, or (iv) require any approval of any Obligor’s interestholders or any approval or consent of any person under any material contract of any Obligor or any subsidiary thereof, other than consents or approvals that have been obtained and that are still in force and effect, or as contemplated by Section 3(h) of this Note. (d)This Note and the other Loan Documents to which each Obligor is a party, and all other documents contemplated hereby and thereby, when executed and delivered by such Obligor will be the legally valid and binding obligations of such Obligor, enforceable against such Obligor in accordance with their respective terms. (e)No Material Adverse Change.All financial statements relating to Obligors and their subsidiaries that have been delivered by Obligors to the Payee have been prepared in accordance with GAAP (except, in the case of unaudited financial statements, for the lack of footnotes and being subject to year-end audit adjustments) and present fairly in all material respects, Obligors’ and their subsidiaries’ financial condition as of the date thereof and results of operations for the period then ended.Except for information otherwise known to Payee, there has not been a Material Adverse Change with respect to Obligors and their subsidiaries since March 31, 2008. (f)SkyTel Sale.The SkyTel Sale Agreements comply with, and the transactions thereunder have been consummated in accordance with, all applicable laws.Except for the consent of the Federal Communications Communication to transfer the wireless spectrum licenses that are subject to the SkyTel Sale Agreements, the execution, delivery, and performance by the Company of the SkyTel Sale Agreements do not and will not require any material registration with, consent, or approval of, or notice to, or other action with or by any governmental authority, other than consents or approvals that have been obtained and that are still in full force and effect. 7.Dividends.If, at any time while any portion of the principal or interest on the Note is outstanding, Maker declares a distribution in cash, property (including securities) or a combination thereof, whether by way of dividend or otherwise, with respect to its Common Stock, the Payee shall participate pro rata in such distribution on an as-converted basis with holders of Maker’s Common Stock. 8.Security; Subordination.THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT EXECUTED BY THE OBLIGORS IN FAVOR OF PAYEE.ADDITIONAL RIGHTS OF THE PAYEE ARE SET FORTH IN THE SECURITY AGREEMENT.This Note will rank senior to all existing and future secured or unsecured indebtedness of Maker; provided that, notwithstanding anything to the contrary, the Indebtedness evidenced by this Note is hereby expressly subordinated in the manner set forth in the Intercreditor Agreement. 9.Certain Defined Terms.The following terms in this Note shall have the meanings specified below.Any terms in this Section 9 that are not specified below or otherwise defined in this Note or in Purchase Agreement shall have the meaning ascribed thereto in the California Uniform Commercial Code, as in effect from time to time (the “Code”). “Adjusted EBITDA” means, with respect to any fiscal period, the Company’s and its’ subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and interest income, plus interest expense, income taxes, depreciation and amortization, and all non-cash charges for such period, and excluding (x) any SkyTel EBITDA included in the calculation thereof and (y) any gain or loss resulting from the consummation of the SkyTel Disposition in the calculation thereof, in each case, determined on a consolidated basis in accordance with GAAP. “Agent” means Wells Fargo Foothill, Inc., in its capacity as the arranger and administrative agent for the Lenders, together with its successors and assigns, if any, in such capacity. “Borrowers” means, individually and collectively, jointly and severally, Bell Industries, Inc., a California corporation, and Bell Industries, Inc., a Minnesota corporation, and any subsidiaries thereof. “Capital Expenditures” means, with respect to any entity for any period, the aggregate of all expenditures by such entity and its subsidiaries during such period that are capital expenditures as determined in accordance with GAAP, whether such expenditures are paid in cash or financed. “Capital Lease” means a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP. “Closing Date” The date that this Second Amended and Restated Promissory Note is executed. “IBM Debt” means Indebtedness owed by Maker to International Business Machines Corporation (“IBM”) in connection with those certain Agreements for Wholesale Financing entered into prior to the Closing Date by and between Maker, on the one hand, and IBM, on the other hand. “Indebtedness” means (a) all obligations for borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or other similar instruments and all reimbursement or other obligations in respect of letters of credit, bankers acceptances, interest rate swaps, or other financial products, (c) all obligations as a lessee under capital leases, (d) all obligations or liabilities of others secured by a Lien on any asset of a Person or its subsidiaries, irrespective of whether such obligation or liability is assumed, (e) all obligations to pay the deferred purchase price of assets (other than trade payables incurred in the ordinary course of business and repayable in accordance with customary trade practices), (f) all obligations owing under hedge agreements, and (g) any obligation guaranteeing or intended to guarantee (whether directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation of any other Person that constitutes Indebtedness under any of clauses (a) through (f) above. “Insolvency Proceeding” means any proceeding commenced by or against any Person under any provision of title 11 of the United States Code (as in effect from time to time) or under any other state or federal bankruptcy or insolvency law, assignments for the benefit of creditors, formal or informal moratoria, compositions, extensions generally with creditors, or proceedings seeking reorganization, arrangement, or other similar relief. “Investment” means, with respect to any Person, any investment by such Person in any other Person (including Affiliates) in the form of loans, guarantees, advances, or capital contributions (excluding (a) commission, travel, and similar advances to officers and employees of such Person made in the ordinary course of business, and (b) bona fide Accounts arising in the ordinary course of business consistent with past practice), purchases or other acquisitions of Indebtedness, capital stock, or all or substantially all of the assets of such other Person (or of any division or business line of such other Person), and any other items that are or would be classified as investments on a balance sheet prepared in accordance with GAAP. “GE Debt” means the Indebtedness owed by Maker to GE Commercial Distribution Finance Corporation or Deutsche Financial Services Corporation in connection with those certain Agreements for Wholesale Financing entered into prior to the Closing Date by and between Parent, on the one hand, and GE Commercial Distribution Finance Corporation or Deutsch Financial Services Corporation, on the other hand. “Lenders” means, individually and collectively, the lenders from time to time party to the Senior Credit Agreement. “Lien” means any interest in an asset securing an obligation owed to, or a claim by, any Person other than the owner of the asset, irrespective of whether (a) such interest is based on the common law, statute, or contract, (b) such interest is recorded or perfected, and (c) such interest is contingent upon the occurrence of some future event or events or the existence of some future circumstance or circumstances.Without limiting the generality of the foregoing, the term “Lien” includes the Lien or security interest arising from a mortgage, deed of trust, encumbrance, notice of Lien, levy or assessment, pledge, hypothecation, assignment, deposit arrangement, security agreement, conditional sale or trust receipt, or from a lease, consignment, or bailment for security purposes and also includes reservations, exceptions, encroachments, easements, rights-of-way, covenants, conditions, restrictions, leases, and other title exceptions and encumbrances affecting real property. “Loan Documents” means this Note, the Waiver and Amendment Agreement, and any other agreement previously or in the future entered into by the Company or any of its subsidiaries and the Payee in connection with this Note or in connection with the amended and restated convertible promissory note dated March 12, 2007 in the original principal amount of $10,000,000. “Material Adverse Change” means (a) a material adverse change in the business, operations, results of operations, assets, liabilities or condition (financial or otherwise) of the Company and its subsidiaries, taken as a whole, (b) a material impairment of the Company and its subsidiaries ability to perform their obligations under the Loan Documents to which they are parties or of the Payee’s ability to enforce the Obligations or realize upon the Collateral, or (c) a material impairment of the enforceability or priority of the Payee’s Liens with respect to the Collateral as a result of an action or failure to act on the part of the Company or any of its subsidiaries. “Net Debt” means, as of the date of determination, the total Indebtedness of the Borrowers minus the total cash and cash equivalents of the Borrowers, each determined on a consolidated basis in accordance with GAAP. “Obligations” means (a) all loans, debts, principal, interest (including any interest that accrues after the commencement of an Insolvency Proceeding, regardless of whether allowed or allowable in whole or in part as a claim in any such Insolvency Proceeding) owing by Borrowers to the Payee pursuant to the Loan Documents, and (b) all liabilities, guaranties, covenants, and duties of any kind and description owing by Borrowers to the Payee pursuant to the Loan Documents. “Paid in Full” means the payment in full in cash of all Senior Debt and the termination of all commitments of the holders of the Senior Debt to extend further credit to Borrowers, or, in the case of Senior Debt consisting of contingent obligations in respect of letters of credit, hedging obligations, bank product obligations, or other reimbursement obligations, the setting apart of cash sufficient to discharge such portion of the Senior Debt in an account for the exclusive benefit of the holders thereof, in which account such holders shall be granted a first priority perfected security interest in a manner reasonably acceptable to such holders. “Permitted Dispositions” means (a) sales or other dispositions of equipment that is substantially worn, damaged, or obsolete in the ordinary course of business, (b) sales of inventory to buyers in the ordinary course of business, (c) the use or transfer of money or cash equivalents in a manner that is not prohibited by the terms of this Note or the other Loan Documents, (d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and other intellectual property rights in the ordinary course of business, and (e) transfers or dispositions not in excess of $500,000 for fair value and other than to any affiliate of the Company. “Permitted Investments” means (a) Investments in cash and cash equivalents, (b) Investments in negotiable instruments for collection, (c) advances made in connection with purchases of goods or services in the ordinary course of business, (d) Investments received in settlement of amounts due to a Borrower effected in the ordinary course of business or owing to a Borrower as a result of insolvency proceedings involving an account debtor or upon the foreclosure or enforcement of any Lien in favor of a Borrower, and (e) loans or advances or the repayment of loans or advances from one Borrower to another
